Citation Nr: 0731729	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  06-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction over the 
case was subsequently returned to the RO in New York, New 
York.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.

2.  The veteran did not engage in combat with the enemy, and 
the occurrence of any claimed in-service stressor is not 
established by credible supporting evidence

3.  The veteran does not have a hearing loss disability in 
either ear.
  
4.  There is no medical evidence of tinnitus or of a nexus 
between any tinnitus and the veteran's active service.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, and the incurrence or aggravation 
of arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.          § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit all 
pertinent evidence in his possession and notice concerning 
the disability-rating and effective-date elements of his 
claims, by letters mailed in July 2005 and April 2006.  
Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that after the provision of the required notice and 
completion of all indicated development, the RO readjudicated 
the veteran's claims.  There is no indication or reason to 
believe that any ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The veteran's service medical records and post-service 
treatment records are associated with the claims file, as 
have the Social Security Administration (SSA) decision 
awarding the veteran disability benefits and the records upon 
which that decision was based.  The record also reflects that 
the veteran has been afforded an appropriate VA examination 
for his claimed PTSD.  The Board acknowledges that the 
veteran has not been afforded VA examinations to determine 
the etiology of his low back disorder, bilateral hearing loss 
and tinnitus, but the Board has determined that no such 
examinations are required because there is no reasonable 
possibility that an examination would result in evidence to 
substantiate any of these claims.  At the hearing before the 
undersigned, the veteran testified that he would soon have an 
appointment regarding his bilateral hearing loss.  The record 
was kept open for the veteran and his representative to 
submit any additional records they believed were pertinent, 
but no documents were submitted.  The Board is unaware of any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  Accordingly, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Back Disability

The veteran contends that he incurred a low back disability 
due to heavy lifting during his service in Vietnam.  Service 
medical records are negative for evidence of a low back 
disorder.  Furthermore, documents of record show that the 
veteran has hurt his back on at least two occasions after his 
military service.  Medical evidence shows that the veteran 
stated that he first fell in 1975 and hurt his back at that 
time.  An employer's report of work-related accidents states 
that the veteran hurt his lower back in March 2005 when 
moving filing cabinets.  Post-service treatment records do 
not show that the veteran sought treatment for his low back 
disability until over 30 years after separation from service.  

The report of a December 2005 SSA evaluation shows that the 
veteran was found to have chronic low back pain, herniated 
discs and degenerative changes.  During the examination, the 
veteran reported to the examiner that his back pain was due 
to heavy lifting during service but the examiner did not 
provide a nexus opinion linking the veteran's current low 
back disability to service.  During the May 2007 hearing, the 
veteran again claimed to have injured his back during 
service.  The undersigned Veterans Law Judge, however, did 
not find the veteran's testimony to be credible as it is 
inconsistent with history he provided for clinical purposes 
before filing his claim for service connection.  The veteran 
has provided no corroborating evidence of the alleged service 
injury, and there is no medical evidence suggesting that his 
current low back disability is related to service.  
Consequently, service connection is not warranted for this 
disability.  

II.  Post-traumatic stress syndrome

A.  Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

B.  Analysis

In the instant case, the evidence of record does not show 
that the veteran engaged in combat with the enemy and 
therefore corroborative evidence which substantiates or 
verifies the veteran's testimony must be provided.

In March 2003, the veteran submitted a letter that discussed 
his stressors during service.  He alleged that he was shot at 
while in a plane and that "in-coming" mortars landed very 
close to him.  He also noted that one of his duties was to 
carry body bags.  The veteran claims that one stressor he 
experienced during service was having his dog shot and killed 
by his captain.  

In an August 2005 disability examination for the New York 
State Department of Temporary and Disability Assistance 
Division of Disability Determinations, the veteran was 
diagnosed with depression.  In a March 2005 SSA evaluation, 
the veteran was diagnosed with PTSD.  The physician noted 
that the veteran reported trauma of heavy mortar attack.  The 
physician also stated that the veteran has suffered the loss 
of his father and a friend in 2001.  In a disability 
evaluation for SSA, Dr. M. also diagnosed the veteran with 
PTSD.  

The veteran was afforded a VA examination in December 2005.  
The examiner diagnosed the veteran with PTSD.  The examiner 
described a traumatic incident that the veteran reported had 
occurred during service.  The veteran stated that while he 
was in a plane dropping leaflets his plane was shot at.  This 
occurred when he was at Tuy Huoa Air Force Base.  The veteran 
also reported "being bombed and shot at" while he was on 
the base.  The examiner noted that the veteran's symptoms 
were exacerbated by 9/11, the death of his father in 2001, 
and the recent death of his mother in 2005.  The veteran 
submitted a PTSD questionnaire in July 2005.  In the 
questionnaire, the veteran did not specifically describe his 
stressors during Vietnam, but he did note that he has dreams 
of bombing and did not sleep very much due to these dreams.

During the hearing before the undersigned Veterans Law Judge 
in May 2007, the veteran clarified that his PTSD is the 
result of two stressors that occurred during service:  his 
dog being killed and his experience of being shot at while in 
a plane.  When asked for dates of when these stressors 
occurred, the veteran could only provide the year.

In addition to the veteran's own statements, the veteran's 
sister and wife both submitted statements describing the 
veteran's symptoms after he returned from service.  The 
statements, although relavant to the veteran's symptoms after 
he returned from Vietnam, do not corroborate the veteran's 
claimed stressors during his service in Vietnam.  

While the veteran's post-service medical records show that he 
has a diagnosis of PTSD based on his reported Vietnam War 
stressors, there is no credible supporting evidence of an in-
service stressor supporting the diagnosis.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-96.  The veteran has been consistently unable to describe 
details of any of the claimed stressor events in service with 
enough specificity so as to allow the service department or 
JSRRC to confirm either that these events actually occurred, 
or that they occurred while he was present.  Based on the 
foregoing, the Board must conclude that the claimed stressors 
are unverified.  Accordingly, despite a current diagnosis of 
PTSD, the claim must be denied because the diagnosis is not 
based upon a stressor occurring during the veteran's 
participation in combat with the enemy or upon a non-combat 
stressor that has been corroborated by credible evidence.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is again the claim.  
Therefore, service connection for this claimed disability is 
not in order.  

III.  Bilateral hearing loss disability and tinnitus

A.  Legal Criteria

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  





B.  Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are due to in-service noise exposure from planes.  Service 
medical records are negative for evidence of hearing loss 
disability or tinnitus and the report of examination for 
separation shows that the veteran's hearing was found to be 
normal.  In addition, there is no post-service medical 
evidence showing that the veteran has been found to have 
hearing loss disability or tinnitus.  Consequently, service 
connection is not warranted for either claimed disability.


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


